DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 11/30/2021. Claims 1, 7-9, 11 and 17-19 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Acknowledgement to applicant’s amendments to the abstract and specification have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the abstract and specification is hereby withdrawn.
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Final Office Action mailed 11/30/2021. However, the terminal disclaimer has been held in abeyance per Applicant’s request. Examiner maintains the Double Patenting rejection.
Acknowledgement to applicant's amendment to claims 1-6 and 11-16 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 101. Rejection under 35 USC 101 to claims 1-6 and 11-16 is hereby withdrawn.
Acknowledgement to applicant's amendment to claims 11-20 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection nd. Rejection under 35 USC 112 2nd to claims 11-20 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 11/30/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “*Claims 1-6 and 11-16 are rejected under 35 U.S.C. § 102(a)(1) for alleged anticipation by U.S. Patent Publication No. 2017/0221052 to Sheng et al. ("Sheng"). Applicant respectfully traverses this rejection. To properly anticipate a claim, the document must disclose, explicitly or implicitly, each and every feature recited in the claim. See, Verdegaal Bros. v. Union Oil Co. of Calif, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). For at least the reasons discussed below, Applicant respectfully submits that Sheng does not meet this requirement. Independent claim 1 recites, inter alia, "receiving, by the receiving device of the processing server, one or more deterministic transaction inputs associated with a specific transaction hash included in a block in the blockchain, where each of the one or more deterministic transaction inputs is associated with one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input..." On page 19 of the Office Action, the Office cites to paragraph [0089] of Sheng for alleged disclosure of receiving deterministic transaction inputs and refers to language of "tax amount due," "a certain monies are credited back," and "date met the transaction is valid." Paragraph [0089] of Sheng discloses the following: For example, Alex makes a payment via SOCO-ACT that can be placed on the block chain for the tax amount due, but which may not be valid until a certain date (e.g. end of the month). When the transaction becomes valid, Bitcoin-like virtual currency is transferred to the town treasury and the town immediately credits some amount back, based on the meter reading. At the outset, it is not clear from the Office Action which features of Sheng to which the Office is equating with the recited "deterministic transaction input" and the recited "predetermined conditions." Because the claim recites that the processing server receives deterministic transaction inputs, Applicant assumes that the "payment," since it is being received by the SOCO-ACT, is being equated with the recited "deterministic transaction inputs." It is further assumed that whether a certain date is met is being equated with the recited "predetermined conditions." If Applicant's understanding is incorrect, then it is respectfully requested that the Office clarify its position. Paragraph [0089] of Sheng merely indicates that a user can make a tax payment via a blockchain, but the payment would not be valid until a certain date arrives. When that certain date arrives, the currency associated with the payment is then transferred to a town treasury (e.g., to pay the tax). ” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Sheng does disclose “receiving, by the receiving device of the processing server, one or more deterministic transaction inputs associated with a specific transaction hash included in a block in the blockchain, where each of the one or more deterministic transaction inputs is associated with one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input." 
Applicant states that Sheng equating the recited "deterministic transaction input" and recited "predetermined conditions" is not clear from the Office Action. Applicant is not far off from the assessment; however, the Examiner broadly interpreted: the "tax amount due" is analogous to "one or more deterministic transaction inputs" as shown on p. 19 of the Non-Final 09/02/2021; the "date met" is analogous to "one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input." There is no mention of “received payment” as Applicant asserts.
Specification states that a first and a second entity agree on the terms associated with the transaction referred to as inputs, for instance an input may include a $1K down payment [specification, 0024]. The specification further describes the method for posting auditable, immutable data to a blockchain [0056-0059]. It appears that the tax amount due is a numerical monetary value. 
Applicant’s arguments: “According to Applicant's amended claim 1, a processing server receives deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain. Sheng does not disclose or suggest this. Regardless of whether a payment in Sheng may be placed on the block chain and regardless of whether that payment may not be valid until a certain date, the document does not disclose or suggest that the payment is associated with a specific transaction hash included in a block in the blockchain.  
		Claim 1 also recites "modifying, by a processor device of the processing server, based on whether one of the one or more predetermined conditions of at least one of the one or more deterministic transaction inputs is being satisfied, the corresponding at least one of the one or more deterministic transaction inputs..." In rejecting this claim feature, the Office cites to paragraph [0091] of Sheng, which discloses the following: 
Much like in home uses of SOCOACT, the SOCOACT may create a new paradigm for costs and billings of hotels, residences, dormitories, or other housings and lodgings having resources that are metered and billed to its occupants. The Blockchain may be used to track usage of resources such as water, electricity, TV charges, movie rentals, items taken from the refrigerator or mini- bar, heat and room temperature controls and the like. Hotel customers, resident, students or the like residing in individual or mass housing or lodging may then be credited or surcharged for their stay based on Bitcoin-enabled transactions and monitoring of their use of resources. ”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Sheng does disclose “a processing server receives deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain.” Additionally, [0080-00]
Applicant argues that Sheng does not disclose "a processing server receives deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain. Sheng states “For example, Alex makes a payment via SOCOACT that can be placed on the block chain” [para 0089].
Examiner argues that by definition of a blockchain, block creation is based on a cryptographic hash of the previous block, a timestamp, and transaction data. Blockchains are resistant to modification of data, as modifications once recorded cannot be altered retroactively without all subsequent blocks. “Blocks hold batches of valid transactions that are hashed and encoded into a Merkle tree. Each block includes the cryptographic hash of the prior block in the blockchain, linking the two. The linked blocks form a chain. This iterative process confirms the integrity of the previous block, all the way back to the initial block, which is known as the genesis block.” [Blockchain - Wikipedia]. 
Hence, Sheng specifically states: “An input is a reference to an output from a previous transaction. Multiple inputs are often listed in a transaction. All of the new transaction's input values (that is, the total coin value of the previous outputs referenced by the new transaction's inputs) are added up, and the total (less any transaction fee) is completely used by the outputs of the new transaction. “According to blockchain technology, a transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction” [Sheng, para 0155]. 
Therefore, it is understood that each block of a blockchain includes a unique and a specific transaction hash(es), where each of those hashes are specific build the Merkle tree and summarizes a whole transaction section; as deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain.
Applicant’s arguments: “As discussed earlier in this filing, the Office appeared to have previously equated the "received payment" as disclosed in paragraph [0089] of Sheng with the recited received "deterministic transaction inputs" and "whether a certain date is met" with the recited "predetermined conditions." Paragraph [0091] of Sheng is devoid of disclosure pertaining to the "received payment" (alleged deterministic transaction inputs) and "whether the certain date is met" (alleged predetermined conditions). More specifically, paragraph [0091] does not disclose or vaguely contemplate modifying, based on whether the certain date is met (alleged predetermined conditions), the corresponding received payment (alleged deterministic transaction inputs). Paragraph [0091] merely discloses that a blockchain can be used to track usages of resources (e.g., water, electricity, TV charges, movie rentals, etc.) and that users can be credited or charged based on the monitoring of their use of resources. This cited portion does not disclose or suggest anything to do with "predetermined conditions" being met/satisfied and the modification of corresponding deterministic transaction inputs, as recited in Applicant's claim 1. 
		Accordingly, for at least the reasons set forth above, Applicant respectfully submits that Sheng does not anticipate the subject matter of Applicant's independent claim 1. As such, independent claim 1 is patentably distinct from Sheng and, thus, the rejection under 35 U.S.C. § 102 should be withdrawn.
		Independent claim 11, although different in scope, recites at least some of the same distinguishing features noted above with respect to claim 1. Therefore, for reasons similar to those presented above with respect to claim 1, Sheng fails to disclose or suggest the features of independent claims 11.
		Dependent claims 2-6 and 12-16 are also patentably distinct from Sheng at least due to their respective dependencies. As such, Applicant respectfully requests the rejection be withdrawn.  ” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Sheng does disclose “modifying, based on whether the certain date is met (alleged predetermined conditions), the corresponding received payment (alleged deterministic transaction inputs).”

Specification states the processing server 102 includes a data modification module 214 to modify data and/or data files where received instructions direct the processing to modify; which is storing deterministic inputs to change one or more inputs, such as by removing an input, adding an input, changing the value of an input, etc., such as to reflect performance of a transaction or for estimation of the performance of a transaction [specification, 0044].
Sheng in fact states “Alex makes a payment via SOCOACT that can be placed on the block chain for the tax amount due, but which may not be valid until a certain date (e.g. end of the month). When the transaction becomes valid, Bitcoin-like virtual currency is transferred to the town treasury and the town immediately credits some amount back, based on the meter reading.” The SOCOACT paradigms for costs and billings of hotels, dormitories other housings enable the crediting or surcharging for stay based on Bitcoin-enabled transactions of their use of resources [Sheng, paras 0089-0091]. Hence, as transactions are occurring whether crediting some amount back, debiting, etc. 

Applicant’s arguments: “Claims 7-10 and 17-20 are rejected under 35 U.S.C. § 103 for alleged unpatentability over Sheng and U.S. Patent Publication No. 2019/0081796 to Chow et al. ("Chow"). Applicant respectfully traverses this rejection. 
		Independent claims 7 and 17, although different in scope, recite at least some of the same distinguishing features noted above with respect to claim 1. Therefore, for reasons similar to those presented above with respect to claim 1, claims 7 and 17 are patentably distinct from the prior art of record. For example, claim 7 (and similarly claim 17) recites that a processing server executes an executable script using "a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response." In rejecting this claim feature, the Office cites to Sheng, at paragraph [0089]. However, as previously discussed in this filing, paragraph [0089] of Sheng merely indicates that a user can make a tax payment via a blockchain, but the payment would not be valid until a certain date arrives. When that certain date arrives, the currency associated with the payment is then transferred to a town treasury (e.g., to pay the tax). 
		According to Applicant's amended claim 7, a processing server executes a script using "a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response." Sheng does not disclose this. Regardless of whether a payment in Sheng may be placed on the block chain and regardless of whether that payment may not be valid until a certain date, the document does not disclose or suggest that the payment (alleged deterministic transaction input) is associated with a specific transaction hash included in a block in the blockchain, as is the deterministic transaction input of Applicant's claim 7 (and claim 17). 
		Chow also fails to disclose or suggest this. 
		Accordingly, Applicant respectfully submits that independent claims 7 and 17 are patentably distinct from the prior art of record and requests that the rejection be withdrawn. 
		Claims 8-10 and 18-20 depend, directly or indirectly, from independent claims 7 or 17. Thus, these claims are patentably distinct over the applied prior art documents at least due to their dependence from claim 1. Accordingly, Applicant respectfully submits that dependent claims 8-10 and 18-20 are patentably distinct from the prior art of record and requests the rejection be withdrawn. ”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Sheng does disclose "a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response." 
As claims 7 and 17 are in different scope, the same rationale of items (a)-(d) apply with respect to Sheng’s teachings.
While Chow does not explicitly teach "a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response;" Chow was introduced to teach the limitation of “executing, by a querying module of the processing server...” for which is was applied. As such, the Chow reference will be maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...processor device...” in claims 1, 7-9, and 17-19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections

Claims 1, 7, 11, and 17 are objected to because of the following informalities:  
Claim 1, lines 4 and 13: delete “being”; recommend to positively recite.
Claim 7, lines 4 and 21: delete “being”; recommend to positively recite.
Claim 11, line 4: delete “being”; recommend to positively recite.
Claim 17, line 4 and 21: delete “being”; recommend to positively recite.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 7-9, 11, and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, and 12-14 of U.S. Patent No.10,715,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of posting of auditable, immutable data to a blockchain is conceptually similar whether it applies to a data files or deterministic transaction inputs.
Instant Application
16/946,185
Patent
10,715,331
Claims 1 and 11

1. A method for posting of auditable, immutable data to a blockchain, comprising: 

receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, each block being comprised of one or more transaction values, wherein each transaction value includes at least a transaction hash; 


receiving, by the receiving device of the processing server, one or more deterministic transaction inputs associated with a specific transaction hash included in a block in the blockchain, where each of the one or more deterministic transaction inputs is associated with one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input; 


modifying, by a processor device in response to being satisfied, the corresponding at least one of the one or more deterministic transaction inputs; 

generating, by the processor device 

generating, by the processor device 





digitally signing, by the processor device 

electronically transmitting, by a transmitting device of the processing server, the signed new transaction value.





1. A method for posting of auditable, immutable data to a blockchain, comprising:

receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, each block being comprised of at least a block header and one or more transaction values, wherein each transaction value includes at least a transaction hash;

receiving, by the receiving device of the processing server, a data file associated with a specific transaction hash included in a block in the 

responsive to satisfaction of one of the one or more predetermined conditions of at least one of the one or more deterministic transaction inputs, modifying, by a data modification module of the processing server, the corresponding at least one of the one or more deterministic transaction inputs included in the data file;

generating, by a hashing module of the processing server, a new hash value via application of one or more hashing algorithms to the modified at least one of the one or more deterministic transaction inputs included in the data file;

generating, by a generation module of the processing server, a new transaction 

digitally signing, by a signing module of the processing server, the generated new transaction value; and

electronically transmitting, by a transmitting device of the processing server, the signed new transaction value.




7. A method for auditing and verification of deterministic data posted to a blockchain, comprising: receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, each block being comprised of one or more transaction values, wherein each transaction value includes at least a transaction hash; executing, by a processor device the processor device of the processing server, the executable script using a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response; generating, by the processor device the processor device the processor device 

4. A method for auditing and verification of deterministic data posted to a blockchain, comprising:

receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, each block being comprised of at least a block header and one or more transaction values, wherein each block header includes at least a timestamp and each transaction value includes at least a transaction hash;






executing, by a querying module of the processing server, a first query on the blockchain to identify a first transaction value, wherein the first transaction value is associated with an executable script;

executing, by a processor of the processing server, the executable script using a plurality of predetermined input conditions for deterministically satisfying one or more deterministic 
generating, by a hashing module of the processing server, a hash value based on at least the plurality of predetermined input conditions and the at least one deterministic response;

generating, by a generation module of the processing server, a new transaction value based on at least the generated hash value and the transaction hash included in the first transaction value; and
verifying, by a verification module of the processing server, a second transaction value included in a block in the blockchain, the second transaction value being based on at least a modified one of the one or more deterministic transaction inputs that is modified based on satisfaction of one or more associated predetermined input conditions, where the verifying includes the second transaction value matching the generated new transaction value.


processor device processor device 



executing, by the querying module of the processing server, a second query on the blockchain to identify the second transaction value; and
verifying, by the verification module of the processing server, that the second transaction value is equivalent to the generated new transaction value.



9. The method of claim 7, wherein verifying whether the second transaction value matches the generated new transaction value comprises: executing, by the processor device processor device 
Claims 6 and 14
6. The method of claim 4, wherein verifying the second transaction value comprises:
executing, by the querying module of the processing server, a second query on the blockchain to identify the second transaction value; and
verifying, by the verification module of the processing server, a digital signature used to digitally sign the included transaction hash.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al, hereinafter (“Sheng”), US PG Publication (2017/0221052 A1).
Regarding currently amended claims 1 and 11, Sheng teaches a method for posting of auditable, immutable data to a blockchain, comprising and a system for posting of auditable, immutable data to a blockchain, comprising: [Sheng et al 20170221052A1, ¶Abstract: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. ¶0252: SOCOACT stored transaction data to be audit]
receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, each block being comprised of one or more transaction values, wherein each transaction value includes at least a transaction hash; [Sheng et al 20170221052A1, ¶Abstract: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction cryptographically records the transaction in a blockchain comprising a plurality of hashes of transaction records.]
receiving, by the receiving device of the processing server, one or more deterministic transaction inputs associated with a specific transaction hash included in a block in the blockchain, where each of the one or more deterministic transaction inputs is associated with one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input; [Sheng et al 20170221052A1, ¶0089: tax amount due valid until a certain date monies are credited back; when date met the transaction is valid. ¶0155: “According to blockchain technology, a transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction.” Therefore, it is understood that each block of a blockchain includes a unique and a specific transaction hash(es), where each of those hashes are specific build the Merkle tree and summarizes a whole transaction section; as a function of blockchain and hashing technologies. Hence, Examiner broadly interpreted to be the “...deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain.]
modifying, by a data modification module of the processing server, based on whether one of the one or more predetermined conditions of at least one of the one or more deterministic transaction inputs is satisfied, the corresponding at least one of the one or more deterministic transaction inputs; [Sheng, ¶0091: SOCOACT creates a new paradigm for costs and billing; where hotel transactions are credited or surcharged for their stay based on BTC enabled transactions.] 
generating, by a hashing module of the processing server, a new hash value via application of one or more hashing algorithms to the modified at least one of the one or more deterministic transaction inputs; [Sheng et al 20170221052A1, ¶0296: hash functions for a Bloom Filter include: (1) Using multiple independent hash functions (MURMURHASH or SHA-1). ¶0300: The Bloom Filter needs a renovation—for example, by using a new hash function and re-arranging all the items stored inside.]
generating, by a generation module of the processing server, a new transaction value based on at least the generated new hash value and a reference identifier associated with an executable script associated with the blockchain, wherein the new transaction value is based on the modified at least one of the one or more deterministic transaction inputs, wherein execution of the executable script outputs a deterministic response for verifying whether the one of the one or more predetermined conditions of the at least one of the one or more deterministic transaction inputs is satisfied; [Sheng et al 20170221052A1, ¶¶0155-0156: An input is a reference to an output from a previous transaction. Multiple inputs are often listed in a transaction. All of the new transaction's input values (that is, the total coin value of the previous outputs referenced by the new transaction's inputs) are added up, and the total (less any transaction fee) is completely used by the outputs of the new transaction. A transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction. ScriptSig is the first half of a script (discussed in more detail later). The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question. Various flags define how the transaction is simplified and can be used to create different types of payment.]
digitally signing, by a signing module of the processing server, the generated new transaction value; [Sheng et al 20170221052A1, See ¶¶0155-0156: ... Index is the specific output in the referenced transaction. ScriptSig is the first half of a script (discussed in more detail later). The script contains two components, a signature and a public key. ¶0162: All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.] and
electronically transmitting, by a transmitting device of the processing server, the signed new transaction value.  [Sheng et al 20170221052A1, ¶0127: The SOCOACT Server 5801 may comprise one or many servers, ¶¶0441-0442 and 0445: The processors 5803 coupled to SOCOACT controller 5801 process and transmit information instructions may be operational and/or data instructions containing, in batches. The SOCOACT controller 5801 connects and/or communicates to one 
Regarding claims 2 and 12, Sheng teaches claim 1 as described above.
Sheng teaches wherein the reference identifier is a hash of the executable script. [Sheng, ¶0220:  a special bitcoin-like transaction that contains and encodes a hash value of the transaction data within an OP_RETURN script stored in the block generated by the SOCOACT.]

Regarding claims 3 and 13, Sheng teaches claim 1 as described above.
 Sheng teaches wherein the executable script is a smart contract. [Sheng, ¶0075: Search Apparatuses, Methods and Systems (hereinafter “SOCOACT”) transforms smart contract request... into transaction confirmation outputs. ¶0166: SOCOACT transactions create two different scriptSig/scriptPubKey pairs and link them together into cryptographically enforced agreements: contracts.]

Regarding claims 4 and 14, Sheng teaches claim 1 as described above.
Sheng teaches wherein the execution of the executable script verifies that the one of the one or more predetermined conditions is unsatisfied. [Sheng, ¶0169: When redeeming coins that have been sent to an address, the recipient provides both the signature and the public key. The script verifies that the provided public key does hash to the hash in scriptPubKey, and then it also checks the signature against the public key. ¶0170: Each miner node works on finding a difficult proof-of-work for its block (step 606). At step 607, the SOCOACT determines whether a proof of work is found.]

Regarding claims 5 and 15, the combination of teach claim 4 as described above.
Sheng teaches wherein responsive to the unsatisfaction of the one of the one or more predetermined conditions, the execution of the executable script generates an indication of the unsatisfaction of the one or more predetermined conditions. [Sheng, ¶0170: Each miner node works on finding a difficult proof-of-work for its block (step 606). At step 607, the SOCOACT determines whether a proof of work is found. If so, the process continues to step 608. Otherwise, the process returns to step 604 above. When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608). Nodes accept the block only if all transactions in it are valid and not already spent (step 610).]

Regarding claims 6 and 16, the combination of teach claim 5 as described above.
Sheng teaches wherein the indication of the unsatisfaction of the one or more predetermined conditions comprises an indication of non-payment or a payment refund. [Sheng, ¶0087: ...better tracking of usage of resources can be enabled through the SOCOACT. For example, water meters, electric & gas meters; enable a Bitcoin-style transaction involving resource usage or pollution emission. ¶0089: a payment via SOCOACT that can be placed on the block chain for the tax amount due, but which may not be valid until a certain date (e.g. end of the month). When the transaction becomes valid, Bitcoin-like virtual currency is transferred to the town treasury and the town immediately credits some amount back, based on the meter reading.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al, hereinafter (“Sheng”), US PG Publication (2017/0221052 A1), in view of Chow et al, hereinafter (“Chow”), US PG Publication (2019/0081796 A1) was submitted in 06/09/2020 IDS.
Regarding currently amended claims 7 and 17, Sheng teaches a method for auditing and verification of deterministic data posted to a blockchain, comprising and a system for auditing and verification of deterministic data posted to a blockchain, comprising: [See Sheng et al 20170221052A1, ¶Abstract and 0006: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. Verification, and more particularly, include Computationally Efficient Transfer Processing, Auditing...]
 ¶Abstract: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction cryptographically records the transaction in a blockchain comprising a plurality of hashes of transaction records.]
executing, by [[a]] the processor device of the processing server, the executable script using a plurality of predetermined input conditions for deterministically satisfying one or more deterministic transaction inputs associated with (i) a specific transaction hash included in a block in the blockchain and (ii) the first transaction value to receive at least one deterministic response; [See Sheng et al 20170221052A1, ¶0441: processors/microprocessors; ¶0089: tax amount due valid until a certain date monies are credited back; when date met the transaction is valid. Surcharged reduced by, for example, $250 per year in response to Alex's environmentally friendly actions. ¶0155: “According to blockchain technology, a transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction.” Therefore, it is understood that each block of a blockchain includes a unique and a specific transaction hash(es), where each of those hashes are specific build the Merkle tree and summarizes a whole transaction section; as a function of blockchain and hashing technologies. Hence, Examiner broadly interpreted to be the “...deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain.]
generating, by the processor device  ¶0441: processors/microprocessors; ¶0296: hash functions for a Bloom Filter include: (1) Using multiple independent hash functions (MURMURHASH or SHA-1). ¶0300: The Bloom Filter needs a renovation—for example, by using a new hash function and re-arranging all the items stored inside.]
generating, by the processor device See Sheng et al 20170221052A1, ¶0441: processors/microprocessors; ¶¶0155-0156: An input is a reference to an output from a previous transaction. Multiple inputs are often listed in a transaction. All of the new transaction's input values (that is, the total coin value of the previous outputs referenced by the new transaction's inputs) are added up, and the total (less any transaction fee) is completely used by the outputs of the new transaction. A transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction. ScriptSig is the first half of a script (discussed in more detail later). The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question. Various flags define how the transaction is simplified and can be used to create different types of payment.] and
While Sheng teaches executing, query module of the processing server [Sheng, ¶0257: the Bloom Filter component 5848 of the SOCOACT system 5801 performs a Transaction Query process 2720]; however, Sheng fails to explicitly teach but Chow teaches executing, by a processor device , ¶0441: processors/microprocessors; ¶¶0160 and 0162-0163: Administer a distributed smart contract maintained within one or more ledger blocks of the permissioned block-chain ledger. Participant system 152 may apply an appropriate hash algorithm to a concatenation of the first hash value  (e.g., which represents the generated or obtained event data prior to encryption).
Fig. 7A and ¶¶0198-0200: The query management module 704 of the participant system 152 were to identify the received customer identifier within accessed customer data 708; provide portions of query data 702 and obtained ICC public key 710 as an input to a query generation module 714. As described below, query generation module 714 may perform operations that package query data 702 and obtained ICC public key 710 into a query message for submission to the distributed smart contract, which when executed by the or more node systems, performs operations that obtain and return, from one or more ledger blocks of the permissioned block-chain ledger, data characterizing a current status of the requested EMV-compatible payment card within its issuance or operational lifecycle.]
verifying, by the processor device ¶0441: processors/microprocessors; ¶0203: Participant system 152 may then broadcast query message 716 across network 120 to the one or more node systems using any appropriate communications protocol. Each of the one or more node systems may receive a broadcasted copy of query message 716, and may perform any of the processes described herein to verify that participant system 152 is a participant in the permissioned block-chain network, and in response to a successful verification, to perform operations that determine a current status of the requested EMV-compatible payment card based on ICC public key 710 and the event data immutably maintained within the one or more ledger blocks of the permissioned block-chain ledger. ¶0205: For example, and as described above, verification module 218 of notary module 150A may receive payload 717, and perform operations that verify participant system 152 is a participant in the permissioned block-chain network and possesses a requisite permission to access the distributed smart contract. For example, verification module 218 may access participant data 220 specifying the unique identifiers of the member systems of the permissioned block-chain network (e.g., as maintained within supporting data 150B of smart contract ledger blocks 150). Verification module 218 may also process payload 717 to extract system data 210, which uniquely identifies participant system 152, and compare system data 210 against participant data 220 to verify the membership of participant system 152 within the permissioned block-chain network.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a computationally efficient transfer processing and auditing apparatuses, methods and systems of Sheng before him or her by including the teachings a management of cryptographically secure exchanges of data using permissioned distributed ledgers of Chow. The motivation/suggestion would have been obvious to try query management module 704 to perform query operations to identify first transaction value [Chow, ¶0069].

Regarding currently amended claims 8 and 18, the combination of Sheng and Chow teach claim 7 as described above.

executing, by the processor device See Chow et al 20190081796 A1, ¶0441: processors/microprocessors; ¶0057: disclosed embodiments may facilitate real-time queries regarding the status of the EMV-compatible payment card within its issuance or operational lifecycle based on portions of the permissioned block-chain ledger. Hence, Examiner interprets multiple queries can be performed]
verifying, by the processor device See Chow et al 20190081796 A1, ¶¶0203 and 0205]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a computationally efficient transfer processing and auditing apparatuses, methods and systems of Sheng before him or her by including the teachings a management of cryptographically secure exchanges of data using permissioned distributed ledgers of Chow. The motivation/suggestion would have been obvious to try query management module 704 to perform query operations to identify first transaction value [Chow, ¶0069].


However, Sheng fails to explicitly teach but Chow teaches wherein verifying whether the second transaction value matches the generated new transaction value comprises:
executing, by the processor device See Chow et al 20190081796 A1, ¶0441: processors/microprocessors; ¶0057: disclosed embodiments may facilitate real-time queries regarding the status of the EMV-compatible payment card within its issuance or operational lifecycle based on portions of the permissioned block-chain ledger. Hence, Examiner interprets multiple queries can be performed] and
verifying, by the processor device See Chow et al 20190081796 A1, ¶¶0203 and 0205]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a computationally efficient transfer processing and auditing apparatuses, methods and systems of Sheng before him or her by including the teachings a management of cryptographically secure exchanges of data using permissioned distributed ledgers of Chow. The motivation/suggestion would have been obvious to try query management 

Regarding claims 10 and 20, the combination of Sheng and Chow teach claim 7 as described above.
Sheng teaches wherein the executable script is a smart contract. [Sheng, ¶0075: Search Apparatuses, Methods and Systems (hereinafter “SOCOACT”) transforms smart contract request... into transaction confirmation outputs. ¶0166: SOCOACT transactions create two different scriptSig/scriptPubKey pairs and link them together into cryptographically enforced agreements: contracts.]
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497